Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.1 Page 1 of 10

FILED IN UNITED

COURT, DISTRICT OF UI
JOHN W. HUBER, United States Attorney (#7226) OCT 05 2018
MARK K. VINCENT, Assistant United States Attorney (#5357)
BRYAN R. WHITTAKER, Assistant United States Attorney (HLOTOH” - MARK JONES, CLERK
Attorneys for the United States of America ~BEBUTY CLERIC
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, NORTHERN DIVISION

 

UNITED STATES OF AMERICA, Case No. 2:18-MJ-5¥5 -DBP
Plaintiff,
VS. FELONY

COMPLAINT
WILLIAM CLYDE ALLEN, I,

Defendant. (Magistrate Judge Dustin B. Pead)

 

 

 

 

Before Dustin B. Pead, United States Magistrate Judge for the District of Utah,
appears the undersigned, who on oath deposes and says:
COUNT 1
On or about September 24, 2018, in the Northern Division of the District of Utah,
WILLIAM CLYDE ALLEN, III,
the defendant herein, did knowingly threaten to use a biological toxin, namely RICIN, as

a weapon; all in violation of 18 U.S.C. § 175(a).

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.2 Page 2 of 10

COUNT 2
Between on or about September 24, 2018, through October 1, 2018, in the Northern
Division of the District of Utah,
WILLIAM CLYDE ALLEN, III,
the defendant herein, did knowingly cause to be delivered by the Postal Service according
to the directions thereon a communication, addressed to “Pres Trump, The White House,
1600 Pennsylvania-Avenue, NW, Washington, DC 20500,” who is President of the
United States of America and an officer and employee of the United States under 18
USS.C. § 1114, and containing a threat to injure President Donald J. Trump; all in
violation of 18 U.S.C. § 876(c).
COUNT 3
Between on or about September 24, 2018, through October 1, 2018, in the Northern
Division of the District of Utah,
WILLIAM CLYDE ALLEN, III,
the defendant herein, did knowingly cause to be delivered by the Postal Service according
to the directions thereon a communication, addressed to “James N. Mattis, Secretary of
Defense, 1000 Defense Pentagon, Washington, DC 20301-1000,” who is United States
Secretary of Defense and an officer and employee of the United States under 18 U.S.C. §
_ 1114, and containing a threat to injure Secretary James N. Mattis; all in violation of 18

U.S.C. § 876(c).

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.3 Page 3 of 10

COUNT 4

Between on or about September 24, 2018, through October 1, 2018, in the Northern

Division of the District of Utah,

WILLIAM CLYDE ALLEN, III,
the defendant herein, did knowingly cause to be delivered by the Postal Service according
to the directions thereon a communication, addressed to “Admiral John M. Richardson,
Chief of Naval Operations, 2000 Navy Pentagon, Washington, DC 20350-2000,” who is
Chief of Naval Operations, United States Navy, and is an member of the uniformed
services of the United States under 18 U.S.C. § 1114, and containing a threat to injure
Admiral John M. Richardson; all in violation of 18 U.S.C. § 876(c).

COUNT 5
Between on or about September 24, 2018, through October 3, 2018, in the Northern

Division of the District of Utah,

WILLIAM CLYDE ALLEN, III,
the defendant herein, did knowingly cause to be delivered by the Postal Service according
to the directions thereon a communication, addressed to “Christopher A. Wray, FBI
Headquarters, 935 Pennsylvania Ave. NW, Washington, DC 20535-0001,” who is |
Director of the Federal Bureau of Investigation, United States Department of Justice, and
is an officer and employee of the United States under 18 U.S.C. § 1114, and containing a

threat to injure Director Christopher A. Wray; all in violation of 18 U.S.C. § 876(c).

 

 

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.4 Page 4 of 10

AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

This complaint is based on information obtained through an investigation
consisting of the following:

1. Iam a Special Agent with the Federal Bureau of Investigation and have
been so employed since September 2011. Iam currently assigned to the Salt Lake City
Division and am charged with investigating acts of domestic terrorism. I am tasked
with the investigation of federal criminal offenses, including the investigation of weapons
of mass destruction (“WMD”), which comprise, in part, biological agents, toxins,
explosive devices, and related materials. During my law enforcement career, I have
conducted investigations into violations of numerous federal laws that resulted in arrests,
convictions, issuance of search authorities, and seizure of evidence. I have participated in
the execution of numerous search and seizure warrants for evidence associated with
federal orimes. This affidavit is intended to show only that there is sufficient probable
cause for the arrest of William Clyde Allen, II, (hereinafter “ALLEN II”) for violating
18 U.S.C. § 175(a) (Knowingly Threaten To Use A Biological Toxin As A Weapon); and
18 U.S.C. § 876(c) (Mailing Threatening Communications) and does not set forth all of
my knowledge about this matter.

2. Lam familiar with the facts and circumstances alleged in this complaint
which are based on my review of reports or statements made to me by other law
enforcement officers.

3. ‘On October 1; 2018, I received information from FBI Headquarters

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.5 Page 5 of 10

(FBIHQ) that a letter had been sent to the President of the United States, Donald Trump.
The envelope, stamped by the United States Postal Service on September 24, 2018,
contained the return address of WM ALLEN, 380 N 200 W, Logan, UT 84321. Law
enforcement confirmed that William Clyde Allen, II, (ALLEN II) resides at 380 N 200
W, Logan, Utah, 84321. The contents of the envelope included a note that read, “Jack
and the Missile Bean Stock Powder.” In addition, there appeared to be ground castor
beans inside of the envelope. Preliminary field testing yielded a positive result for Ricin.
Laboratory Response Network (LRN) testing confirmed the initial examination results
later that.day. I confirmed through United States Secret Service Agents and the United
States Postal Inspector’s Office that ALLEN IL currently resides at 380 N 200 W, Logan,
UT.

4. Also on October 1, 2018, the Pentagon Mailing Facility received two letters
from the same return address as above. One letter was addressed to Secretary of Defense,
James N. Mattis, and the other letter was addressed to Chief of Naval Operations,
Admiral John M. Richardson. Both letters contained small pieces of what appeared to be
castor beans and a note with the same message, “Jack and the Missile Bean Stock
Powder.”

5. On October 3, 2018, the FBI Mailing Facility discovered a letter addressed
to FBI Director Christopher Wray. The return address on the envelope was WM ALLEN
380 N 200 W Logan, UT. The contents included a note identical to the ones addressed to
President Trump, Secretary of Defense Mattis, and Admiral Richardson and particles

consistent with ground castor beans.

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.6 Page 6 of 10

6. On October 3, 2018, a FBI Laboratory Biologist informed me that the
letters to the President and the Pentagon tested positive for Ricin as a result of two
different examinations. The following day, the FBI Laboratory advised the fourth letter,
addressed to FBI Director Wray, also tested positive for Ricin.

7. In the past, ALLEN III has issued numerous threats toward government
officials. For example, in 2015, ALLEN III sent an email to the CIA threatening to kill
the President if the Agency did not stop infringing on his Constitutional Rights. United
States Secret Service Agents interviewed ALLEN III at his Logan, UT residence
regarding this threat.

8. Furthermore, ALLEN III sent a bomb threat to Lackland Air Force Base,
Bexar County, Texas, in February 2017 which read, “I have a bomb to kill your people.”
Air Force Internal Affairs identified the email was sent from “William Allen.” The
internet protocol (IP) address associated: with the email correspondence was traced back
to the Salt Lake City, Utah, area. Federal law enforcement officers interviewed ALLEN
ITI at his residence in Logan, Utah, regarding this incident. During the interview, ALLEN
III admitted to sending the threat from the ALLEN III’s email address.

9, Additionally, on December 3, 2017, ALLEN III used his Facebook account
to post a youtube.com video entitled, “Extracting Cyanide from Apple Seeds with
Hydraulic Press.” ALLEN III commented, “Don’t eat apple seeds.”

10. Finally, on September 26, 2018, ALLEN ITI sent an email to Utah

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.7 Page 7 of 10

Department of Public Safety entitled, “Multiple Imminent Radiation Attacks...” ALLEN
IU included his name and phone number. Agents queried the number and confirmed it
belonged to ALLEN UI.

11. On October 3, 2018, federal law enforcement executed a search warrant on
380 N. 200 W. Logan, UT. During the search warrant, ALLEN III was found to be alone
in the residence. Agents escorted ALLEN III off the property and into an unmarked FBI
vehicle in front of his house. There, I read ALLEN III his rights. ALLEN III expressed
understanding and stated he was willing to answer questions at that time.

12. During the interview, ALLEN ITI was shown photographs of letters sent to
President Trump, Secretary Mattis, Admiral Richardson, and Director Wray. ALLEN III
was also shown photographs of the aforementioned notes contained in each envelope.
ALLEN III explained he had sent those letters on or about September 24, 2018, from the
post office near his house. ALLEN III stated he had also placed a castor bean in each
envelope. ALLEN III further informed he had sent other letters with the same contents to
Attorney General Jeff Sessions, the Queen of England, Russian President Vladimir Putin,
and the Secretary of the Air Force (whose name he did not recall). ALLEN III said he
sent the letters to send a message. ALLEN III did not elaborate with regards to the
message he intended to convey. ALLEN III said he had performed an Internet search of
the mailing addresses for each recipient approximately an hour before sending the letters.

13. ALLEN II explained castor beans contain a poison called Ricin. He
(ALLEN ITD) stated he had researched Ricin on the Internet on one of his electronic devices

at his residence. In addition, ALLEN III advised he had purchased approximately 100

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.8 Page 8 of 10

castor beans from eBay. ALLEN III said he still had the package and the remaining castor
beans in the basement of his residence. During the search of the residence, FBI personnel
found the package of castor beans as indicated by ALLEN ID. When asked about the
purpose of purchasing the castor beans, ALLEN III said he wanted to have them in case
World War II broke out. ALLEN III elaborated and stated he could make them useful, to
bear arms, and to defend our nation. ALLEN III believed he had not used any other castor
beans, except the ones sent on or about September 24, 2018.

14. ALLEN III provided written consent for the FBI to access and search his
eBay account. ALLEN III furnished me with his user name and password. On October
4, 2018, FBI personnel accessed ALLEN II’s eBay account and searched the account’s
purchases. We discovered that on December 3, 2017, ALLEN III had made two
purchases of castor beans in quantities of 100 and 30. |

RICIN

15. Ricin is a toxin as defined in 18 U.S.C. § 178(2). Ricin is listed as a select agent
by the United States Department of Health and Human Services.! See 42 C.F.R. § 73.3. Ricin
naturally exists in, and may be extracted from, the seeds of the castor bean plant (ricinus
communis). The extraction of Ricin from these seeds is relatively easy and does not require
technical expertise. Procedures and methods for this extraction are available from open sources

on the Internet,

 

' Select agents and toxins are a subset of biological agents and toxins that the Departments of
Health and Human Services (“HHS”) and Agriculture (“USDA”) have determined to have the
potential to pose a severe threat to public health and safety, to animal or plant health, or to animal
or plant products.

 

 

 
Case 1:18-cr-00086-DS Document1 Filed 10/05/18 PagelD.9 Page 9 of 10

16. Small doses of Ricin are lethal to human beings if ingested, inhaled, or injected.
Symptoms from poisoning from Ricin can include difficulty breathing, nausea, vomiting, and
diarrhea, with possible death occurring within 36 to 72 hours. According to information posted
by the Center for Disease Control (“CDC”) on its website, there are no known antidotes for
poisoning from Ricin.

17. Extracting the Ricin from the seeds of the plant may involve the use of milling and

erinding equipment. In addition, solvents — including but not limited to acetone, lye, chloroform

and diethyl ether — may be used for the extraction. Laboratory glassware is also equipment that is

well-suited to the extraction and purification processes involved in the manufacture and production

of Ricin.

18. Due to the risk of death posed by the inhalation of this toxin, the use of a respirator
or other barrier to inhalation is critically important when handling Ricin in powder form.

- CONCLUSION

Based upon the foregoing, Affiant submits that there is probable cause to believe
that William Clyde Allen, III, has violated 18 U.S.C. § 175(a), (Did Knowingly
Threaten To Use A Biological Toxin, namely Ricin, As A Weapon) and 18 U.S.C. §

876(c) (Mailing Threatening Communications).

DATED this ss day of OCTOBER, 2018. ie A t/

HE BI FOUYGER, Special Agent
Federal nee of Investigation

 

 

 
Case 1:18-cr-O0086-DS Document1 Filed 10/05/18 PagelD.10 Page 10 of 10

   
 

SUBSCRIBED AND SWORN TO before me this day of OCTOBER, 2018.

 

AD, Magistrate Tadge
istrict Court
REVIEWED:

JOHN W. HUBER
United States Attorney

GL

MARK K: VINCENT —~
Assistant United States Attorney

 
